97 N.H. 101 (1951)
STATE
v.
AGNES TWAROG, Ap't.
No. 4031.
Supreme Court of New Hampshire.
July 2, 1951.
*102 Gordon M. Tiffany, Attorney General and Glenn G. Davis, Law Assistant (Mr. Davis orally), for the State.
Albert J. Lemieux for the respondent, furnished no brief.
BLANDIN, J.
The statute under which the complaints were brought provides that "If any person shall assault or beat another" he shall be fined or imprisoned and may be ordered to recognize with sureties to keep the peace. The complaints are in the usual form for simple assault and contain with additional description the identical word of the statute. R. L., c. 455, s. 22. The means used are not an essential element of the offense and need not be specifically alleged. We believe the complaints were adequate to inform the respondent of the nature and cause of the accusation against her with sufficient definiteness so that she could prepare for trial, and this satisfies our law. State v. Ellard, 95 N. H. 217, 220, and cases cited. It follows the order is
Exceptions overruled.
All concurred.